Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 4, 2019. 
	Claims 1-30 are pending and under consideration. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/727,706 filed on September 6, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
1.	Applicant has not filed any Information Disclosure Statements with the instantapplication. 
This deficiency is underscored in light of rejection set forth below per Applicant's own prior art, but not cited in an IDS.
The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Albelda et al (WO 18/160731; effectively filed February 28, 2018; priority to 62/464944 filed February 28, 2017); and
Moon et al (Clin. Cancer Res. 20(16): 4262-4273, 2014).
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.


The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claim(s) 1-2, 5-8, 11-16, 18, 20, 22-25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Welstead et al (U.S. 2017/0175128; published June 22, 2017, priority to 62/138246 filed March 25, 2015 and 61/981636, filed April 18, 2014). 
With respect to Claim 1, Welstead et al is considered relevant prior art for having disclosed a genetically modified cell, e.g. T cell, comprising inactivation of PTPN6 (syn. SHP-1) [0302], Welstead et al disclosed the target genes are inactivated using the CRISPR/Cas9 system,  which comprises guide RNA molecule(s) directed against a position within the SHP-1 gene Tables 11a-12i, [0302]; as is also disclosed in provisional 61/981636 (e.g. pg 40, lines 29-31; pg 73, line 7, “guide RNAs for use with….Cas9”).
Welstead et al disclosed the genetically modified cell is a T cell, said T cell further modified to comprise a chimeric antigen receptor ([0181], as is disclosed in provisional 61/981636 (e.g. pg 33, lines 14-17).
Welstead et al disclosed that chimeric antigen receptors are known in the art to comprise an antigen-binding domain, a transmembrane domain, and an intracellular domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, lines 21-25)).
With respect to Claim 14, Welstead et al disclosed wherein the cell is a T cell [0295]. 
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 ([0007, 1530]; as is also disclosed in provisional 61/981636 (e.g. pg 495, lines 10-12).
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 23). 
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 26). 
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 
With respect to Claims 11-12 and 28-29, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0181]; as is also disclosed in provisional 62/138246 (e.g. pg 37, lines 18-21)).
With respect to Claims 13 and 30, Welstead et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 49281; search results available in SCORE).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia ([0301]; as is also disclosed in provisional 61/981636 (e.g. pg 46, lines 25-26). 
With respect to Claims 2, 4, 16, and 18, Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1 (search results available in SCORE). 
Thus, Welstead et al anticipate the claims. 

3. 	Claim(s) 1, 5-8, 11-12, 14-15, 20, 22-25, and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Welstead et al (U.S. 2019/0062735; priority to 62/304057, filed March 4, 2016). 
With respect to Claim 1, Welstead et al is considered relevant prior art for having disclosed a genetically modified cell, e.g. T cell, comprising inactivation of PTPN6 (syn. SHP-1) [0012], targeted knockout to influence T cell proliferation, survival, persistence and/or function [0014]. Welstead et al disclosed the target genes are inactivated using the CRISPR/Cpf1 system [0019], which comprises guide RNA molecule(s) directed against a position within the SHP-1 gene [0025, 40-41], said guide RNAs selected from SEQ ID NO’s 371-503 ([0051]; as also disclosed in provisional 62/304057 (pg 36, lines 26-28)). Welstead et al disclosed the genetically modified cell is a T cell, said T cell further modified to comprise a chimeric antigen receptor ([0080], as is disclosed in provisional 62/304057 (pg 2, lines 26-28; pg 16, lines 16-21). Welstead et al disclosed that chimeric antigen receptors are known in the art to comprise an antigen-binding domain, a transmembrane domain, and an intracellular domain [0006]. 
The instant specification discloses that Cpf1 is an embodiment of Cas9 (pg 37, line 32, “Cas9 can include: spCas9, Cpf1”).
With respect to Claim 14, Welstead et al disclosed wherein the cell is a T cell [0080]. 
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 130], “to improve treatment of cancer immunotherapy using engineered T cells”). 
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 [0007].  
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv [0006].
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule [0006].
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0006].
With respect to Claims 11-12 and 28-29, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0012, 14]; as is also disclosed in provisional 62/304057 (pg 31, lines 10-11; pg 37, lines 10-12).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia [0136]. 
Thus, Welstead et al anticipate the claims. 

4. 	Claim(s) 1, 5-9, 11-12, 14-15, 20, 22-26, and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sade-Feldman et al (U.S. 2020/0147210; effectively filed May 11, 2018; priority to 62/505101 filed May 11, 2017).
With respect to Claim 1, Sade-Feldman et al is considered relevant prior art for having disclosed CAR T cells comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system [0347, 358, 416] (as also disclosed in provisional 62/505101, [0308]), said immune checkpoint target including PTPN6 (syn. SHP-1) [0357] (as also disclosed in provisional 62/505101, [0289]), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype (as also disclosed in provisional 62/505101, [0012].
With respect to Claim 14, Sade-Feldman et al disclosed wherein the cell is a T cell (e.g. [0023]). 
With respect to Claim 15, Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]).
With respect to Claims 6 and 23, Sade-Feldman et al disclosed the antigen binding domain is capable of binding CD19 [0308, 310] or mesothelin [0298, 310] (as also disclosed in provisional 62/505101, [0258, 268]). 
With respect to Claims 5 and 22, Sade-Feldman et al disclosed the antigen binding domain is a scFv [0258] (as also disclosed in provisional 62/505101, [0220]).
With respect to Claims 7 and 24, Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule [0321] (as also disclosed in provisional 62/505101, [0272]).
With respect to Claims 8 and 25, Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
With respect to Claims 9 and 26, Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain and a 4-1BB domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
With respect to Claims 11-12 and 28-29, Sade-Feldman et al disclosed wherein the TRAC locus is disrupted [0328, 347-348], said disruption by a CRISPR-Cas9 system [0329] (as similarly disclosed in provisional 62/505101, editing to eliminate TCR, alpha and/or beta chain [0282, 284],) in order to reduce off-target effects and increase the effectiveness of the modified T cells [0328].
With respect to Claim 20, Sade-Feldman et al disclosed wherein the cancer is chronic lymphocytic leukemia [0315, 387] (as also disclosed in provisional 62/505101, [0302]).
Thus, Sade-Feldman et al anticipate the claims. 

5. 	Claim(s) 1, 3, 5-9, 11-12, 14-15, 17, 20, 22-26, and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albelda et al (WO 18/160731; effectively filed February 28, 2018; priority to 62/464944 filed February 28, 2017).

With respect to Claim 1, Albeda et al disclosed CAR T cells comprising a SHP inhibitor (e.g. pg 2, lines 29-31; pg 30, line 3; as is also disclosed in provisional 62/505101 (e.g. pg 2, lines 5-20), wherein the SHP inhibitor may be a CRISPR/Cas9 gene editing targeting SHP-1 or SHP-2 (pg 20, line 33-pg 21, line 3) comprising the use of guide RNAs directed against SHP-1 or SHP-2 (pg 21, lines 8-11; Table 19). The Examiner notes that provisional 62/505101 does not disclose the use of CRISPR/Cas9 system nor guide RNAs directed against SHP-1 or SHP-2. 
With respect to Claim 14, Albeda et al disclosed wherein the cell is a T cell (e.g. pg 30, line 3; as is also disclosed in provisional 62/505101 (e.g. pg 2, lines 5-20).
With respect to Claim 15, Albeda et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell (e.g. pg 18, line 33-pg19, line 2; as also disclosed in provisional 62/505101 (e.g. pg 2, line 30-pg 3, line 8). 
With respect to Claims 6 and 23, Albeda et al disclosed the antigen binding domain is capable of binding CD19 or mesothelin (e.g. pg 13, line 26-pg 14, line 3; as also disclosed in provisional 62/464944 (e.g. pg 11, lines 10-21; ).
With respect to Claims 5 and 22, Albeda et al disclosed the antigen binding domain is a scFv (e.g. pg 16, lines 14-15; as also disclosed in provisional 62/464944 (e.g. pg 13, lines 32-33).
With respect to Claims 7 and 24, Albeda et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule (e.g. pg 13, line 14; as also disclosed in provisional 62/464944 (e.g. pg 10, line 33; pg 58, line 31).
With respect to Claims 8 and 25, Albeda et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. pg 13, line 9; as also disclosed in provisional 62/464944 (e.g. pg 10, line 29; pg 58, line 31).
With respect to Claims 9 and 26, Albeda et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain and a 4-1BB domain (pg 106, lines 28-29; as also disclosed in provisional 62/464944 (e.g. pg 58, line 31).
With respect to Claims 11-12 and 28-29, Albeda et al disclosed wherein the T cell lacking functional TCR, so as to not elicit an adverse immune response in the host (pg 320, lines 12-18), said inactivation via CRISPR system (pg 320, lines 25-29; pg 321, line 20-pg 323, line 9; as is also disclosed in provisional 62/464944 (pg 266, lines 3-9; pg 266, lines 16-20; pg 267, line 10-pg 268, line 32). The ordinary artisan immediately recognizes that TCR naturally comprises a TCR alpha chain (syn. TRAC) and a TCR beta chain, and thus would recognize that TRAC locus is implicitly disclosed by Albeda et al.
With respect to Claim 20, Albeda et al disclosed wherein the cancer is chronic lymphocytic leukemia (e.g. pg 20, line 7; as also disclosed in provisional 62/464944, e.g. pg 17, line 26).
With respect to Claims 3 and 17, Albeda et al disclosed a guide RNA directed against SHP-2, e.g. SEQ ID NO’s: 2085, 2086, 2094, 2837, and 2838 (Table 19), comprising a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:2 (search results available in SCORE). 
Thus, Albeda et al anticipate the claims. 

6. 	Claim(s) 1, 3-9, 11-15, 17-20, 22-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chen et al (WO 17/093969; filed December 2, 2016; published June 8, 2017).
The Examiner notes that Chen et al is a lengthy document (1045 pages). 
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), the Examiner provides only the relevant pages cited in the rejection below. However, if Applicant’s representative insists upon receiving a copy of the entire reference, then the Examiner will make attempts to provide it in the next Office Action.
With respect to Claim 1, Chen et al is considered relevant prior art for having disclosed CAR T cells gene edited with the CRISPR/Cas9 system (pg 1, lines 25-28) for use in treating cancer, wherein said CRISPR/Cas9 system comprises a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19), e.g. said guide RNA (SEQ ID NO:4716) having a nucleotide sequence that is 100% identical to instant SEQ ID NO:2 (search results available in SCORE). 
With respect to Claim 14, Chen et al disclosed wherein the cell is a T cell (e.g. pg 11, lines 10-11). 
With respect to Claim 15, Chen et al disclosed a method of treating a subject in need thereof, e.g. a cancer patient, the method comprising administering to the subject said T cell (e.g. pg 35, lines 9-10). 
With respect to Claims 6 and 23, Chen et al disclosed the antigen binding domain is capable of binding mesothelin or CD19 (e.g. pg 62, lines 5-13).
With respect to Claims 5 and 22, Chen et al disclosed the antigen binding domain is a scFv (e.g. pg 83, line 1).
With respect to Claims 7 and 24, Chen et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule and/or a 4-1BB costimulatory molecule (e.g. pg 82, lines 15-16). 
With respect to Claims 8 and 25, Chen et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. pg 673, line 31).
With respect to Claims 9 and 26, Chen et al l disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (e.g. pg 673, line 31).
With respect to Claims 11-12 and 28-29, Chen et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA (e.g. pg 700, lines 13-15).
With respect to Claims 13 and 30, Chen et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 5600; search results available in SCORE).
With respect to Claim 20, Chen et al disclosed wherein the cancer is chronic lymphocytic leukemia or acute lymphoid leukemia (e.g. pg 32, lines 12-15).
With respect to Claim 19, Chen et al disclosed wherein the cancer is resistant to at least one chemotherapeutic agent (e.g. pg 99, lines 26-29, “refractory cancer”, “resistant to treatment”). 
With respect to Claims 3-4 and 17-18, Chen et al disclosed a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19), e.g. said guide RNA (SEQ ID NO:4716) having a nucleotide sequence that is 100% identical to instant SEQ ID NO:2 (search results available in SCORE). 
Thus, Chen et al anticipate the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



7. 	Claims 1-2, 5-8, 11-16, 18, 20, 22-25, and 28-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Welstead et al (U.S. 2017/0175128; published June 22, 2017, priority to 62/138246 filed March 25, 2015 and 61/981636, filed April 18, 2014) in view of Sade-Feldman et al (U.S. 2020/0147210; effectively filed May 11, 2018; priority to 62/505101 filed May 11, 2017).
Determining the scope and contents of the prior art, and Ascertaining the differences between the claims at issue.
With respect to Claim 1, Welstead et al is considered relevant prior art for having disclosed a genetically modified cell, e.g. T cell, comprising inactivation of PTPN6 (syn. SHP-1) [0302], Welstead et al disclosed the target genes are inactivated using the CRISPR/Cas9 system,  which comprises guide RNA molecule(s) directed against a position within the SHP-1 gene Tables 11a-12i, [0302]; as is also disclosed in provisional 61/981636 (e.g. pg 40, lines 29-31; pg 73, line 7, “guide RNAs for use with….Cas9”).
Welstead et al disclosed the genetically modified cell is a T cell, said T cell further modified to comprise a chimeric antigen receptor ([0181], as is disclosed in provisional 61/981636 (e.g. pg 33, lines 14-17).
Welstead et al disclosed that chimeric antigen receptors are known in the art to comprise an antigen-binding domain, a transmembrane domain, and an intracellular domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, lines 21-25)).
Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 

with respect to Claims 1, 9, 15, and 26, Sade-Feldman et al is considered relevant prior art for having disclosed CAR T cells comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system [0347, 358, 416] (as also disclosed in provisional 62/505101, [0308]), said immune checkpoint target including PTPN6 (syn. SHP-1) [0357] (as also disclosed in provisional 62/505101, [0289]), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype (as also disclosed in provisional 62/505101, [0012]. Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain and a 4-1BB domain [0321] (as also disclosed in provisional 62/505101, [0272]). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and cancer immunology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CAR comprising a CD3zeta signaling domain, as disclosed by Welstead et al, for a second CAR comprising a CD3zeta signaling domain and a 4-1BB signaling domain, as disclosed by Sade-Feldman et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CAR comprising a CD3zeta signaling domain for a second CAR comprising a CD3zeta signaling domain and a 4-1BB signaling domain because Sade-Feldman et al disclosed the first generation CARs comprised a CD3zeta domain, but not a 4-1BB domain; whereas, second generation CARs comprise both CD3zeta domain and a 4-1BB domain [0321], thereby providing co-stimulatory activity to the CARs. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 14, Welstead et al disclosed wherein the cell is a T cell [0295]. 
Sade-Feldman et al disclosed wherein the cell is a T cell (e.g. [0023]). 
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]).
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 ([0007, 1530]; as is also disclosed in provisional 61/981636 (e.g. pg 495, lines 10-12).
Sade-Feldman et al disclosed the antigen binding domain is capable of binding CD19 [0308, 310] or mesothelin [0298, 310] (as also disclosed in provisional 62/505101, [0258, 268]). 
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 23). 
Sade-Feldman et al disclosed the antigen binding domain is a scFv [0258] (as also disclosed in provisional 62/505101, [0220]).
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 26). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule [0321] (as also disclosed in provisional 62/505101, [0272]).
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
With respect to Claims 11-12 and 28-29, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0181]; as is also disclosed in provisional 62/138246 (e.g. pg 37, lines 18-21)).
Sade-Feldman et al disclosed wherein the TRAC locus is disrupted [0328, 347-348], said disruption by a CRISPR-Cas9 system [0329] (as similarly disclosed in provisional 62/505101, editing to eliminate TCR, alpha and/or beta chain [0282, 284],) in order to reduce off-target effects and increase the effectiveness of the modified T cells [0328].
With respect to Claims 13 and 30, Welstead et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 49281; search results available in SCORE).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia ([0301]; as is also disclosed in provisional 61/981636 (e.g. pg 46, lines 25-26). 
Sade-Feldman et al disclosed wherein the cancer is chronic lymphocytic leukemia [0315, 387] (as also disclosed in provisional 62/505101, [0302]).
With respect to Claims 2, 4, 16, and 18, Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1 (search results available in SCORE). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

8. 	Claims 5-10, 14, and 19-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Welstead et al (U.S. 2017/0175128; published June 22, 2017, priority to 62/138246 filed March 25, 2015 and 61/981636, filed April 18, 2014) in view of Sade-Feldman et al (U.S. 2020/0147210; effectively filed May 11, 2018; priority to 62/505101 filed May 11, 2017), as applied to Claims 1-2, 5-8, 11-16, 18, 20, 22-25, and 28-30 above, and in further view of Campana et al (U.S. 2013/0266551).
Determining the scope and contents of the prior art, and Ascertaining the differences between the claims at issue.
Neither Welstead et al nor Sade-Feldman et al disclosed wherein the CD3 zeta signaling domain comprises the amino acid sequence of SEQ ID NO: 13 and/or is encoded by the nucleic acid sequence of SEQ ID NO: 11.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 10 and 27, Campana et al is considered relevant prior art for having disclosed CD19 CARs comprising a CD3zeta signaling domain, said CD3zeta encoded by a nucleic acid sequence that is 100% identical to SEQ ID NO:11, and thus comprising an amino acid sequence that is 100% identical to SEQ ID NO:13, wherein said CAR comprising said CD3zeta domain further comprises a 4-1BB signaling domain (e.g. Figure 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CAR comprising a CD3zeta signaling domain, as disclosed by Welstead et al, for a second CAR comprising a CD3zeta signaling domain encoded by a nucleotide sequence comprising SEQ ID NO:11, encoding the amino acid sequence of SEQ ID NO:13, as disclosed by Campana et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 14, Welstead et al disclosed wherein the cell is a T cell [0295]. 
Sade-Feldman et al disclosed wherein the cell is a T cell (e.g. [0023]). 
Campana et al disclosed wherein the cell is a T cell (e.g. Abstract). 
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]).
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 ([0007, 1530]; as is also disclosed in provisional 61/981636 (e.g. pg 495, lines 10-12).
Sade-Feldman et al disclosed the antigen binding domain is capable of binding CD19 [0308, 310] or mesothelin [0298, 310] (as also disclosed in provisional 62/505101, [0258, 268]). 
Campana et al disclosed the antigen binding domain is capable of binding CD19 (e.g. Figure 1).
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 23). 
Sade-Feldman et al disclosed the antigen binding domain is a scFv [0258] (as also disclosed in provisional 62/505101, [0220]).
Campana et al disclosed the antigen binding domain is a scFv (e.g. Figure 1). 
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 26). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule [0321] (as also disclosed in provisional 62/505101, [0272]).
Campana et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule (e.g. Figure 1).
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
Campana et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. Figure 1).
With respect to Claims 9 and 26, Sade-Feldman et al disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]).
Campana et al disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (e.g. Figure 1).
With respect to Claims 11-12 and 28-29, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0181]; as is also disclosed in provisional 62/138246 (e.g. pg 37, lines 18-21)).
Sade-Feldman et al disclosed wherein the TRAC locus is disrupted [0328, 347-348], said disruption by a CRISPR-Cas9 system [0329] (as similarly disclosed in provisional 62/505101, editing to eliminate TCR, alpha and/or beta chain [0282, 284],) in order to reduce off-target effects and increase the effectiveness of the modified T cells [0328].
With respect to Claims 13 and 30, Welstead et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 49281; search results available in SCORE).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia ([0301]; as is also disclosed in provisional 61/981636 (e.g. pg 46, lines 25-26). 
Sade-Feldman et al disclosed wherein the cancer is chronic lymphocytic leukemia [0315, 387] (as also disclosed in provisional 62/505101, [0302]).
Campana et al disclosed wherein the cancer is chronic lymphocytic leukemia or acute lymphoblastic leukemia (e.g. claim 20).
With respect to Claim 19, Campana et al disclosed wherein the human [0030] is resistant to at least one chemotherapeutic agent ([0101], “drug-resistant leukemic cells survive intensive chemotherapy and cause disease recurrence”, as observed in childhood acute lymphoblastic leukemia). 
With respect to Claim 21, Campana et al disclosed wherein the chronic lymphocytic leukemia is refractory CD19+ leukemia ([0138, 178], chemotherapy-refractory acute lymphoblastic leukemia).
With respect to Claims 2, 4, 16, and 18, Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1 (search results available in SCORE). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable prima facie obvious. 

9. 	Claims 1, 3-9, 11-15, 17-20, 22-26, and 28-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Welstead et al (U.S. 2017/0175128; published June 22, 2017, priority to 62/138246 filed March 25, 2015 and 61/981636, filed April 18, 2014) in view of Sade-Feldman et al (U.S. 2020/0147210; effectively filed May 11, 2018; priority to 62/505101 filed May 11, 2017) and Campana et al (U.S. 2013/0266551), as applied to Claims 1-2, 5-16, and 18-30 above, and in further view of Moon et al (Clin. Cancer Res. 20(16): 4262-4273, 2014), Watson et al (Immunol. Cell Biol. 94: 802-808; available online July 19, 2016), Chen et al (WO 17/093969; filed December 2, 2016; published June 8, 2017), and Fujita et al (EMBO J. 30: 1389-1401, 2011).
	The Examiner notes that Chen et al is a lengthy document (1045 pages). 
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), the Examiner provides only the relevant pages cited in the rejection below. However, if Applicant’s representative insists upon receiving a copy of the entire reference, then the Examiner will make attempts to provide it in the next Office Action.
Determining the scope and contents of the prior art, and Ascertaining the differences between the claims at issue.
Neither Welstead et al, Sade-Feldman et al, nor Campana et al disclosed wherein the CAR T cell is modified to inactivate SHP-2 in combination with SHP-1.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 3-4 and 17-18, Moon et al is considered relevant prior art for having taught a genetically modified cell, to wit, human tumor infiltrating T cells, genetically modified to express a chimeric antigen receptor comprising an antigen binding domain capable of binding mesothelin and comprising intracellular CD3zeta and 4-1BB signaling domains (Abstract). Moon et al taught that said CAR T cells underwent rapid loss of functional activity that limited their therapeutic efficacy, and that such hypofunction was associated with upregulation of intrinsic T-cell inhibitory enzymes, including SHP-1 (Abstract-Results). 
The hypofunction is reversible, e.g. by resting the T cells away from tumor (e.g. Figure 5D, elevated SHP-1 in tumor-infiltrating lymphocytes, decreased SHP-1 after resting). 

Watson et al is considered relevant prior art for having taught that sodium stibogluconate was previously recognized in the art to inhibit both SHP-1 and SHP-2 (pg 802, Introduction), and that SHP-deficient T cells have an improved ability to limit tumor metastasis and control the growth of solid tumors, as compared to T cells expressing SHP (pg 802, col. 2). 

Moon et al taught that SHP-1 was previously known to inactivate a number of kinases in the early TCR signaling cascade, and it was previously recognized that inhibition of SHP-1 in non-lytic TILs restored their tumor-cytolytic activity (pg 4270, col. 2). 
Moon et al suggest that a promising strategy to counter T-cell hypofunction will be to introduce genetic changes, e.g. shRNA molecules, into human T cells along with the CAR to prevent hypofunction, which would allow highly specific alterations and avoid systemic toxicity from, e.g. small molecule SHP-1 inhibitors (pg 4271, col. 2). 

As discussed supra, both Welstead et al and Sade-Feldman et al disclosed CAR T cells comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system, said immune checkpoint target including PTPN6 (syn. SHP-1), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype.
Neither Welstead et al, Sade-Feldman et al, Moon et al, nor Watson et al teach/disclose a CRISPR/Cas9 system comprising a guide RNA that targets SHP-2. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, 3-4, 15, and 17-18, Chen et al is considered relevant prior art for having disclosed CAR T cells gene edited with the CRISPR/Cas9 system (pg 1, lines 25-28) for use in treating cancer, wherein said CRISPR/Cas9 system comprises a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19), e.g. said guide RNA (SEQ ID NO:4716) having a nucleotide sequence that is 100% identical to instant SEQ ID NO:2 (search results available in SCORE). 



Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first agent that inactivates SHP-1 and SHP-2 in a CAR T cell, as taught by Moon et al, for a CRISPR/Cas9 system comprising a guide RNA directed to SHP-1 and a guide RNA directed to SHP-2, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last 
i) inactivation of both SHP-1 and SHP-2 in CAR T cells, via the small molecule inhibitor stibogluconate, successfully demonstrated reversing CAR T cell hypofunction and significantly increased the tumor-cell killing ability of the CAR T cells (Moon et al); 
ii) a promising strategy to counter T-cell hypofunction will be to introduce genetic changes, e.g. shRNA molecules, into human T cells along with the CAR to prevent hypofunction, which would allow highly specific alterations and avoid systemic toxicity from, e.g. small molecule SHP-1 inhibitors (pg 4271, col. 2), was previously suggested (Moon et al); 
iii) the CRISPR/Cas9 system comprising a guide RNA directed to SHP-1 was previously disclosed and suggested for use in CAR T cells to improve the CAR T functionality, thereby improving treatment of cancer immunotherapy using said engineered T cells (Welstead et al, Sade-Feldman et al); 
iv) the CRISPR/Cas9 system comprising a guide RNA directed to SHP-2 was previously disclosed and suggested for use in CAR T cells to improve the CAR T functionality, thereby improving treatment of cancer immunotherapy using said engineered T cells (Chen et al); and 
v) inactivation of both SHP-1 and SHP-2 in the same host cell using the combination of a first gene-silencing RNA molecule directed against SHP-1 with a second gene-silencing RNA molecule directed against SHP-2 had been successfully reduced to practice (Fujita et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 14, Welstead et al disclosed wherein the cell is a T cell [0295]. 
Sade-Feldman et al disclosed wherein the cell is a T cell (e.g. [0023]). 
Campana et al disclosed wherein the cell is a T cell (e.g. Abstract). 
Moon et al taught wherein the cell is a T cell (e.g. Title).
Watson et al taught wherein the SHP-deficient cells are T cells (Title).
Chen et al disclosed wherein the cell is a T cell (e.g. pg 11, lines 10-11). 
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]).
Moon et al taught a method of treating a subject in need thereof, the method comprising administering to the subject said T cell (e.g. pg 4263, col. 2, in vivo xenograft model). 
Chen et al disclosed a method of treating a subject in need thereof, e.g. a cancer patient, the method comprising administering to the subject said T cell (e.g. pg 35, lines 9-10). 
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 ([0007, 1530]; as is also disclosed in provisional 61/981636 (e.g. pg 495, lines 10-12).
Sade-Feldman et al disclosed the antigen binding domain is capable of binding CD19 [0308, 310] or mesothelin [0298, 310] (as also disclosed in provisional 62/505101, [0258, 268]). 
Campana et al disclosed the antigen binding domain is capable of binding CD19 (e.g. Figure 1).

Chen et al disclosed the antigen binding domain is capable of binding mesothelin or CD19 (e.g. pg 62, lines 5-13).
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 23). 
Sade-Feldman et al disclosed the antigen binding domain is a scFv [0258] (as also disclosed in provisional 62/505101, [0220]).
Campana et al disclosed the antigen binding domain is a scFv (e.g. Figure 1).
Moon et al taught the antigen binding domain is a scFv (pg 4263, col. 1, Materials and Methods, Generation of mesoCAR, single-chain Fv domain of the anti-mesothelin antibody (scFv SS1)). 
Chen et al disclosed the antigen binding domain is a scFv (e.g. pg 83, line 1).
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 26). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule [0321] (as also disclosed in provisional 62/505101, [0272]).
Campana et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule (e.g. Figure 1).
Moon et al taught wherein the CAR intracellular domain comprises a 4-1BB costimulatory molecule (pg 4263, col. 1, Generation of mesoCAR). 
Chen et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule and/or a 4-1BB costimulatory molecule (e.g. pg 82, lines 15-16). 
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]). 

Moon et al taught wherein the CAR intracellular domain comprises a CD3zeta signaling domain (pg 4263, col. 1, Generation of mesoCAR). 
Chen et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. pg 673, line 31).
With respect to Claims 9 and 26, Sade-Feldman et al disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]).
Campana et al disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (e.g. Figure 1).
Moon et al taught wherein the CAR intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (pg 4263, col. 1, Generation of mesoCAR). 
Chen et al l disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (e.g. pg 673, line 31).
With respect to Claims 10 and 27, Campana et al disclosed CD19 CARs comprising a CD3zeta signaling domain, said CD3zeta encoded by a nucleic acid sequence that is 100% identical to SEQ ID NO:11, and thus comprising an amino acid sequence that is 100% identical to SEQ ID NO:13, wherein said CAR comprising said CD3zeta domain further comprises a 4-1BB signaling domain (e.g. Figure 1).
With respect to Claims 11-12 and 28-29, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0181]; as is also disclosed in provisional 62/138246 (e.g. pg 37, lines 18-21)).
Sade-Feldman et al disclosed wherein the TRAC locus is disrupted [0328, 347-348], said disruption by a CRISPR-Cas9 system [0329] (as similarly disclosed in provisional 62/505101, editing to eliminate TCR, alpha and/or beta chain [0282, 284],) in order to reduce off-target effects and increase the effectiveness of the modified T cells [0328].
Chen et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA (e.g. pg 700, lines 13-15).
With respect to Claims 13 and 30, Welstead et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 49281; search results available in SCORE).
Chen et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 5600; search results available in SCORE).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia ([0301]; as is also disclosed in provisional 61/981636 (e.g. pg 46, lines 25-26). 
Sade-Feldman et al disclosed wherein the cancer is chronic lymphocytic leukemia [0315, 387] (as also disclosed in provisional 62/505101, [0302]).
Campana et al disclosed wherein the cancer is chronic lymphocytic leukemia or acute lymphoblastic leukemia (e.g. claim 20).
Chen et al disclosed wherein the cancer is chronic lymphocytic leukemia or acute lymphoid leukemia (e.g. pg 32, lines 12-15).
With respect to Claim 19, Campana et al disclosed wherein the human [0030] is resistant to at least one chemotherapeutic agent ([0101], “drug-resistant leukemic cells survive intensive chemotherapy and cause disease recurrence”, as observed in childhood acute lymphoblastic leukemia). 
Chen et al disclosed wherein the cancer is resistant to at least one chemotherapeutic agent (e.g. pg 99, lines 26-29, “refractory cancer”, “resistant to treatment”). 
With respect to Claim 21, Campana et al disclosed wherein the chronic lymphocytic leukemia is refractory CD19+ leukemia ([0138, 178], chemotherapy-refractory acute lymphoblastic leukemia).
Chen et al disclosed wherein the therapy-refractory cancer may be acute lymphoblastic leukemia (e.g. pg 591, lines 18-19).
With respect to Claims 2, 4, 16, and 18, Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1 (search results available in SCORE). 
With respect to Claims 3-4 and 17-18, Chen et al disclosed a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19), e.g. said guide RNA (SEQ ID NO:4716) having a 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fahrenkrug et al (U.S. 2017/0152526; published July 1, 2017, filed October 27, 2016) is considered relevant prior art for having disclosed a genetically modified cell comprising a chimeric antigen receptor (CAR). While Fahrenkrug et al disclosed gene-edited CAR T cells (Example 24, Figure 34A), Fahrenkrug et al do not disclose SHP-1 to be a target gene to be edited in said CAR T cells. Rather, Fahrenkrug et al disclosed inactivation of SHP1 [0204] in the context of gene-edited human iPS cells [0202]. See also claims 15 and 37, for example.

Loew et al (U.S. 2017/0335281; published November 23, 2017; effectively filed March 13, 2015) is considered relevant prior art for having disclosed a genetically modified cell comprising a chimeric antigen receptor (CAR). While Loew et al disclosed the CAR T may be modified with SHP-1 and/or SHP-2 inhibitor(s) [0082, 0146], Lowe et al do not disclose SHP-1 and/or SHP-2 to be a target gene to be edited in said CAR T cells using CRISPR. Rather, Loew et al disclosed inactivation of SHP-1 and SHP-2 being inhibited via small molecules [0146]; whereas, the CRISPR targets a different set of genes [0677]. 

Sather et al (U.S. 2019/0161553; priority to at least 12 provisional applications before the effective priority date of the instant application) is considered relevant prior art for having disclosed a genetically modified cell comprising a chimeric antigen receptor (CAR). While Sather et al disclosed the CAR T may be modified with SHP-1 and/or SHP-2 (small molecule) inhibitor(s) [0580], Sather et al do not disclose SHP-1 and/or SHP-2 to be a target gene to be edited in said CAR T cells using CRISPR [0601]. 

Conclusion
11. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633